--------------------------------------------------------------------------------

Exhibit 10.5(f)


Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.


Playboy TV UK/Benelux Limited
Aquis House,
Station Road,
Hayes,
Middlesex
UB3 4DX


For the attention of Andrew Wren


Friday 2 October 2009


Dear Sir,


Subject to Contract


RE: Agreement to provide Connectivity, uplink and satellite Services via the
Hotbird 8 satellite currently under negotiation




This Authority to Proceed Letter (the “Letter”) is issued as confirmation of the
agreement reached between Playboy TV UK/Benelux Limited (registered in England
under number  3000033) (the "Customer") and Arqiva Limited (registered in
England under number 02487597), whose registered office address is at Crawley
Court, Winchester, Hampshire, SO21 2QA  (the “Company”) (together the
“Parties”).




1.
Negotiaton of the Agreement



The Parties are currently negotiating with each other expeditiously and in good
faith to agree an agreement under which the Company will provide the Services to
the Customer.  Save as provided in this Letter no commitment for the provision
of the Services shall arise until the Parties have signed a binding agreement
(the "Agreement").




2.
The Services



The Services  shall comprise the following:


 
·
Collection of the pre-encoded and encrypted 3Mbit/s ASI feed from UPC, Amsterdam
and onward fibre delivery to the BT Tower, London

 
·
A 3Mbit/s channel on a Hotbird 8 multiplex system based at BT Tower

 
·
ASI connectivity from BT Tower to Arqiva’s Hotbird 8 uplink at Bedford Teleport

 
·
Uplink to Hotbird 8 at the Teleport

 
·
Dedicated satellite capacity on Hotbird  8


 
 

--------------------------------------------------------------------------------

 

During the period 1 – 31 October 2009, the Channel shall be received from the
Hotbird 6 satellite and delivered to the multiplex. From 1 November for the
Term, the Channel shall be delivered as detailed above with the collection of
the pre-encoded and encrypted 3Mbit/s ASI feed from UPC, Amsterdam.




3.
Service Commencement Date



It is anticipated by the Parties that the Company will commence provision of the
Services on 1 October 2009.  From 1 – 31 October 2009 (the “Test Period”) the
Parties shall perform a test to allow for dual illumination of the Customers
channel to facilitate the migration of the Customers viewers across to the new
satellite frequency (the “Test Services”).   Upon signature of the Agreement, no
later than 1 November, this Letter shall be superseded by the Agreement and the
Company will provide the Services (the “Service Commencement Date”) in
accordance with the Agreement.




4.
Terms



4.1
The Company will provide the Test Services under this Letter for the Test Period
on the same terms of the Agreement for the Provision of Uplinking and Satellite
Services which the Company has provided to the Customer (the “Agreement Under
Negotiation”) as attached.  Notwithstanding all other provisions in the
Agreement, and without prejudice to any amendments thereto which the Parties may
agree, the following particular clauses shall apply to the Test Services
provided under this Letter:



 
(i)
the warranties in Clause 9 of the Agreement Under Negotiation.

 
(ii)
the Customer obligations in Clause 3.2 of the Agreement Under Negotiation .

 
(iii)
the Customer will indemnify and hold harmless the Company against all claims,
liabilities, actions, losses, judgments, payments made in settlement, costs
(including reasonable legal fees) proceedings,which arise out of or in
connection with the Company providing the Services to the Customer, including
but not limited to any third party claims brought or allleged against the
Company due to the Customer’s  or STI’s use of the Services and the indemnity
shall be provided by the Customer to the Company in the terms set out in Clause
5 of the Agreement under Negotiation.

 
(iv)
The Company’s liability in relation to the provision of the Services under this
Letter shall be as set out in Clause 10 of the Agreement under Negotiation.



4.2
For the purposes of this Letter, the Parties agree that clauses 9.2(ii) and
9.2(iv) shall not apply



4.3
The Company agrees that the Customer may sub-contract the benefit of the
Agreement to Satellite Television International B.V. (“STI”), an associated
company of the Customer exclusively for the purpose of transmitting the
television channel known as at the date hereof as Private Spice, under a licence
granted by the Commissariaat voor de Media in the Netherlands.  Such
sub-contracting to STI shall not in any way relieve the Customer from its
obligations and the Customer shall at all times be liable for any acts and/or
ommissions of STI.





5.
Charges



5.1
The Company will provide the Test Services for the Test Period free of charge.


 
2 of 5

--------------------------------------------------------------------------------

 

5.2
The Charges for the Services shall commence from the Service Commencement Date
as set out in the Agreement, which shall be payable in advance in full without
settlement or deduction within thirty (30) days of an invoice from the Company
and  the Customer will pay Value Added Tax where applicable on the Charges at
the rate specified by law from time to time.





6.
Timescale



6.1
The Company has agreed to provide the Test Services under this Letter as a
temporary measure for the Test Period which shall expire 31 October 2009 (the
“Relevant Date”) to allow the Parties time to negotiate the Agreement.



6.2
The Parties agree to negotiate in good faith and to use all reasonable
endeavours to enter into the Agreement by the Relevant Date and both Parties
shall act reasonably and promptly in such negotiations.



6.3
In the event that the Agreement is not concluded by the Relevant Date the
Company shall cease to provide the Services under this Letter and will only
commence the provision of the Services when the Agreement is executed by the
Parties.





7.
Confidentiality



Each Party shall keep confidential and not disclose to any third party, without
the prior written consent of the other, any information it receives concerning
the business or affairs of the other and shall not use such information for any
purpose other than the purpose for which the information has been disclosed.
These obligations shall not apply to any information which is in or comes into
the public domain through no fault of the recipient.




8.
Law and Jurisdiction



This Letter shall be binding on the Parties and governed by English law and the
Parties submit to the exclusive jurisdiction of the English Courts.

 
3 of 5

--------------------------------------------------------------------------------

 

Please confirm your agreement and acceptance of the above conditions by signing
and returning the enclosed duplicate copy of this letter to the address stated
below.


Ben Moon
Arqiva
5th Floor
58 – 60 Berners Street
London
W1T 3NQ


Yours faithfully




For and on behalf of Arqiva Limited


By:
/s/ Nick Thompson
By:
/s/ Julian Portman
       
Title:
Divisional MD
Title:
Divisional FD
       
Dated:
16/10/09
Dated:
14.10.09





Acknowledged and agreed for and on behalf of Playboy TV UK/Benelux Limited



 
/s/ Andrew D Wren
   
By:
Andrew D Wren
   
Title:
Company Secretary
   
Dated:
5 October 2009


 
4 of 5

--------------------------------------------------------------------------------

 

SCHEDULE




The Customer shall pay the Company the following Charges for the Services from
the Service Commencement Date until the Completion Date of the Agreement


 
·
For the period from 1st October 2009 – 31st October 2009 the Service will be
provided as a free test

 
·
From the Service Commencement Date for a period of 5 years the annual Charge
shall be *****

 
·
After the Service Commencement Date the Customer shall be provided one months
service free of charge

 
 
5 of 5

--------------------------------------------------------------------------------